Citation Nr: 1814499	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-41 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for residuals of left little finger amputation.

2. Entitlement to service connection for residuals of left little finger amputation.

3. Entitlement to service connection for diabetes mellitus due to herbicide agent exposure.

4. Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.  He received the National Defense Service Medal, Good Conduct Medal and Armed Forces Expeditionary Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In November 2017, a videoconference hearing was held and the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file. 

The Veteran's claim for service connection for residuals of left little finger amputation was denied in an April 1970 rating decision.  The RO determined that the Veteran's injury was incurred prior to service.  The Veteran did not appeal this decision or submit new evidence within one year of the denial.  The April 1970 decision thereby became final. 

Since that final decision, the Board finds that the Veteran submitted new and material evidence.  Specifically, at the November 2017 hearing the Veteran asserted that his condition worsened during service because he developed nerve pain that he did not previously have. See November 2017 Hearing Transcript, p. 22.  The Board finds that the newly submitted evidence reasonably raises the possibility that the Veteran's residuals of left little finger amputation began in service, and the Board will reopen the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  

The issues of entitlement to service connection for residuals of left little finger amputation and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. The Veteran has provided new and material evidence regarding the aggravation of his residuals of left little finger amputation by his active duty service.

2. The Veteran's diabetes mellitus is at least as likely as not etiologically related to his active duty service.


CONCLUSIONS OF LAW

1. New and material evidence having been submitted, the service-connection claim for residuals of left little finger amputation is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. The criteria for service connection for diabetes mellitus have been met. 38 U.S.C. §§ 1101, 1131, 1132, 1133, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Direct service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 C.F.R. § 3.303(a).  Direct service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may also be established by presumption.  If a Veteran was exposed to herbicide agents while on active duty, presumptive service connection is warranted for several medical conditions, including diabetes mellitus. 38 C.F.R. § 3.309(e).  In order to establish presumptive service connection for a condition associated with exposure to certain herbicide agents, the Veteran must show the following: (1) service between April 1, 1968 and August 31, 1971 in a unit in or near the Korean DMZ; (2) a current condition enumerated under 38 C.F.R. § 3.309(e); and (3) that the current condition has manifested to a compensable degree at any time after service. 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When the preponderance of the evidence is against the claim, the claim must be denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran contends that his diabetes mellitus was caused by herbicide agent exposure while in Korea.  The Veteran's service treatment records (STRs) indicate that he was treated for an unrelated condition at a military hospital in Korea in March 1970. See April 1970 STRs, p. 5.  At the November 2017 hearing, the Veteran stated that he was a courier for the message center in Korea in early 1970. November 2017 Hearing Transcript, p. 5.  He recalled routinely being sent to deliver messages to the Korean DMZ.  The Board finds the Veteran's statements to be both competent and credible.  Accordingly, the Board finds that the Veteran has presented sufficient evidence to establish qualifying service in or near the Korean DMZ for purposes of presumptive service connection based on herbicide agent exposure. See 38 C.F.R. § 3.307(a)(6). 

The Veteran has submitted competent evidence of a diagnosis of diabetes mellitus. See February 2012 Private Treatment Records, p. 1.  Thus, the Board finds that the Veteran has sufficiently demonstrated a disability that is entitled to presumptive service connection based on herbicide exposure. See 38 C.F.R. § 3.309(e).  The Veteran's private treatment records also demonstrate that his condition requires medication; therefore, it has manifested to a compensable degree. Id.  Accordingly, the third element of presumptive service connection based on herbicide agent exposure is also established.  

As all three elements have been established, the weight of the evidence preponderates in favor of a finding of entitlement to service connection for diabetes mellitus and service connection is warranted. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for diabetes mellitus is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends that he had high blood pressure prior to separation from service. See November 2017 Hearing Transcript, p. 10.  However, the Veteran's separation medical examination is not in the claims file.  On remand, the AOJ should take appropriate steps to obtain the Veteran's separation examination and associate it with the claims file.  The AOJ should also contact the Veteran and obtain the requisite releases to secure any outstanding private treatment records related to his hypertension.  

Regarding the Veteran's claim for residuals of left little finger amputation, the Veteran should be afforded a VA examination to determine whether the Veteran's residuals were aggravated beyond their natural progression by his service, including his military occupational specialty as a typist. See 38 U.S.C. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate repositories to obtain the Veteran's separation examination.  All efforts to obtain the separation examination should be documented.  If such information is unavailable, that fact (and the units/agencies contacted) should be noted in the claims file.  All records and/or responses received should be associated with the claims file.

2. Provide the Veteran with the appropriate notification and release forms needed to obtain any outstanding private treatment records for hypertension.  If such efforts are unsuccessful, provide the Veteran with an opportunity to secure and submit the records.

3. Schedule the Veteran for a VA examination to determine whether the Veteran's residuals of left little finger amputation were aggravated beyond their natural progression by his active duty service.  The entire claims file, to include a complete copy of this REMAND, should be made available to and reviewed by the examiner designated to provide an opinion.  The examiner should elicit from the Veteran a full and detailed medical history regarding the Veteran's left little finger condition.  

The examiner should offer comments, an opinion and a supporting rationale that addresses whether it is at least as likely as not (50 percent probability or greater) that the Veteran's residuals of left little finger amputation were aggravated (i.e., underwent a permanent worsening) beyond their natural progression by his active duty service.  In providing this opinion, the examiner should discuss the impact of the Veteran's military occupational specialty as a typist on his condition as well as his in-service complaints of pain. See November 2017 Hearing Transcript, pp. 19-23; April 1970 STRs, pp. 37-38.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


